                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    SOUTHERN DIVISION
MASON GARRETT,                                                    )
                                                                  )
                    Plaintiff,                                    )
                                                                  )
           v.                                                     )        No. 20-03166-CV-S-DPR
                                                                  )
PRESIDENT TRUMP,                                                  )
                                                                  )
                    Defendant.                                    )
                                                        ORDER

           Plaintiff has moved to file a civil complaint without payment of fees. (Doc. 1.) Before

considering whether Plaintiff should be allowed to proceed in forma pauperis, the Court must

first confirm that jurisdiction is proper. E.g., FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231

(1990); Reece v. Bank of New York Mellon, 760 F.3d 771, 777 (8th Cir. 2014). Plaintiff’s

proposed complaint challenges the constitutionality of the Judicial Act of 1789, which is now

codified under 18 U.S.C. § 3041. (Doc. 1-1.) Upon review, the undersigned found that the

proposed complaint alleged no injury at all, nor any actions by the only named Defendant. (Doc.

2.) Thus, the undersigned concluded the proposed complaint failed to show standing, and, as a

result, this Court has no subject-matter jurisdiction. Id.

           Ordinarily, when a court lacks subject-matter jurisdiction, it “must dismiss the action.”

FED. R. CIV. P. 12(h)(3). However, because Plaintiff is proceeding pro se, he was granted leave

to amend his proposed complaint. (Doc. 2.) He was instructed to provide a factual basis for

standing to challenge the constitutionality of 18 U.S.C. § 3041. Id. He was further advised that

failure to provide a valid basis for subject-matter jurisdiction would result in transfer of the case

to a District Judge for dismissal without further notice.1 Id.


1
    All parties have not yet consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c)(2).



                Case 6:20-cv-03166-DPR Document 4 Filed 07/13/20 Page 1 of 2
          On July 9, 2020, Plaintiff filed his response. (Doc. 3.) He now asserts that he is raising a

facial constitutional challenge pursuant to 28 U.S.C. § 1331, against the “highest federal

executive member.” However, even when bringing facial challenges, litigants must still satisfy

the “normal requirements” of Article III standing. Mosby v. Ligon, 418 F.3d 927, 932-33 (8th

Cir. 2005). To establish standing, a plaintiff must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged action of the defendant, and (3) that is likely to be redressed by

a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal

citations and quotations omitted). An injury in fact is “an invasion of a legally protected interest

which is (a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical.” Id. Here, Plaintiff makes no allegations whatsoever of any injury in either his

proposed complaint or supplemental response. Accordingly, he lacks standing to challenge the

constitutionality of 18 U.S.C. § 3041, and this Court has no subject-matter jurisdiction over this

action.

          Based on the foregoing, the Clerk’s Office is directed to randomly reassign this action to

an Article III District Judge to be dismissed for lack of jurisdiction. The Clerk’s Office shall

send a copy of this Order to Plaintiff via regular mail.

          IT IS SO ORDERED.

                                                        /s/ David P. Rush
                                                        DAVID P. RUSH
                                                        UNITED STATES MAGISTRATE JUDGE

DATE: July 13, 2020




                                                   2

            Case 6:20-cv-03166-DPR Document 4 Filed 07/13/20 Page 2 of 2
